UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7814


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARL ERIC HOPKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:02-cr-00540-JFA-1)


Submitted:   April 11, 2014              Decided:   September 11, 2014


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Eric Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carl Eric Hopkins appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim.    P.    35(b)   motion       for   reduction    of    sentence.        We     have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                          United

States    v.    Hopkins,      No.    3:02-cr-00540-JFA-1          (D.S.C.     Oct.    8,

2013).     We deny Hopkins' motion to appoint/assign counsel.                         We

dispense       with    oral   argument       because       the    facts    and     legal

contentions      are   adequately         presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2